       Case 4:20-cv-00154-JAJ-HCA Document 34 Filed 11/16/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


 PALMER HOLDINGS and INVESTMENTS,                     Case No. 4:20-cv-00154-JAJ-HCA
 INC. d/b/a PALMER’S DELIS AND
 MARKETS, BREADWORKS and SUNSET
 GOLD,
                                                     INTEGRITY INSURANCE COMPANY’S
        Plaintiffs,                                  MOTION TO STRIKE AFFIDAVITS
                                                     ATTACHED TO PLAINTIFF’S
 v.                                                  RESISTANCE TO MOTION TO
                                                     DISMISS
 INTEGRITY INSURANCE COMPANY and
 INTEGRITY PROPERTY & CASUALTY
 INSURANCE COMPANY,

        Defendants.


       Now comes Defendant, Integrity Insurance Company, (“Integrity”), improperly named as

“Integrity Insurance Company and Integrity Property & Casualty Insurance Company,” and

respectfully moves this Court to Strike the Affidavits of Susan Voss and Elizabeth Robertson

attached to Plaintiff’s Resistance to Integrity’s Motion to Dismiss:

       1. Integrity filed a Motion to Dismiss Plaintiff’s First Amended and Substituted

           Complaint and Jury Demand on October 2, 2020.

       2. On October 23, 2020, Plaintiff filed a Resistance to Motion to Dismiss.

       3. Plaintiff attached Affidavits from Professor Elizabeth Robertson and Susan Voss to the

           Resistance, as Exhibits 1 and 2, respectively.

       4. The Affidavits were prepared after Integrity filed its Motion to Dismiss, and were

           created for the purpose of substantiating matters alleged in Plaintiff’s First Amended

           and Substituted Complaint.
      Case 4:20-cv-00154-JAJ-HCA Document 34 Filed 11/16/20 Page 2 of 3




       5. Such Affidavits constitute “matters outside the pleadings” that cannot be considered

           when deciding a Motion to Dismiss.

       6. Iowa law precludes purported contract interpretation experts as the interpretation of a

           contract is an issue of law solely for the court to decide.

       7. Accordingly, Integrity respectfully requests that this Honorable Court strike the

           Affidavits.

       8. A Brief in Support of this Motion is attached hereto.

       WHEREFORE, the Defendant Integrity respectfully requests that this Honorable Court

strike the Affidavits, and disregard them when ruling upon the pending Motion to Dismiss.

                                                      BRADSHAW, FOWLER, PROCTOR &
                                                        FAIRGRAVE, P.C.

                                                      By: /s/ Sean M. O’Brien (per e-mail authority)
                                                         Sean M. O'Brien (AT0005874)
                                                         801 Grand Avenue, Suite 3700
                                                         Des Moines, IA 50309-8004
                                                         (515) 246-5894 Fax: (515) 246-5808
                                                         E-Mail: obrien.sean@bradshawlaw.com

                                                      GALLAGHER, GAMS, TALLAN,
                                                      BARNES & LITTRELL L.L.P.
                                                      By: /s/ James R. Gallagher
                                                         JAMES R. GALLAGHER (0025658)
                                                         471 East Broad Street, 19th Floor
                                                         Columbus, Ohio 43215-3872
                                                         (614) 228-5151 Fax: (614) 228-0032
                                                         E-mail: jgallagher@ggtbl.com

                                                      TIMONEY KNOX, LLP
                                                      By: /s/ William O. Krekstein (per e-mail authority)
                                                         WILLIAM O. KREKSTEIN
                                                         400 Maryland Drive
                                                         Fort Washington, PA 19034
                                                         (215) 646-6000 Fax: (215) 646-0379
                                                         E-Mail: wkrekstein@timoneyknox.com

                                                          Attorneys For Defendants

                                                 2
      Case 4:20-cv-00154-JAJ-HCA Document 34 Filed 11/16/20 Page 3 of 3




Copies to:

James W. Carney
Nicholas J. Mauro
Carney & Appleby, P.L.C.
303 Locust Street, Suite 400
Des Moines, IA 50309-1770
E-Mail: carney@carneylawfirmiowa.com
E-Mail: mauro@carneyappleby.com




                                       3
